Title: William Sampson to Thomas Jefferson, 30 November 1816
From: Sampson, William
To: Jefferson, Thomas


          
            Sir
            New York Novr 30 1816
          
          Mr Geo Ensor An old friend fellow student and Colleague of mine, whom I formerly knew for a gentleman and scholar, sent me lately in memory of our antient friendship, several works of his pen. He
			 requested me if I thought such a gift Could be acceptable to you to forward a Copy of that entitled, “Defects of the English Law,” and one of that entitled “on National Government.”
          In looking for some person by whom to forward them to Washington, I was introduced by a friend to Mr Lovett member of Congress for from this State. As I since learned that Gentleman is not of the same political opinions with me nor with the author I feared I had been possibly freer than was wellcome, but it was too late to
			 retract or apologize as he went off So Soon after I Saw him. One of the Volumes was in paper and a Sealed letter enclosed, the two others were unpacked by a mistake, through hurry, I having been
			 all
			 that morning engaged in business, and unable to pay due attention. I begged of M Lovett to as I understood he had not the honor of being personally acquainted with you to deliver them to Some member of Congress from your District, and doubt not but he will have the politeness to do so as he was good enough to promise; but I should be very thankful to have the assurance that they Came safe to your
			 hands. And beg leave to repeat the sentiments of respect and admiration with which I  am
          
            Your Sir Your most obedt Sevant
            William Sampson
          
        